DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (# US 2018/0361755).
Yoshikawa discloses:
1. A recording method for performing recording by ejecting, onto a recording medium, ink ([0045]-[0046]) and a reaction solution (see Abstract; [0067]) including a flocculating agent (coagulant; [0047]) that flocculates a substance contained in the ink ([0054]), the recording method (figure: 1-3) comprising: 
a reaction solution ejecting step of ejecting the reaction solution as a droplet onto the recording medium (L1; figure: 2; [0054]); and 
an ink ejecting step of ejecting the ink as a droplet onto the recording medium (L2; figure: 2; [0054]), 
wherein Op1 ≥ Op2, wherein an ejection amount of the reaction solution in the reaction solution ejecting step in a first recording mode is Op1, and an ejection amount of the reaction solution in the reaction solution ejecting step in a second recording mode is Op2, a recording speed in the second recording mode being lower than in the first recording mode (the preprocessing liquid op1, the preprocessing liquid op2′, and the preprocessing liquid op2 are of the same type, but ejected in different amounts. More specifically, the ejection amount can be expressed as preprocessing liquid op2 > preprocessing liquid op1 > preprocessing liquid op2′, in other words the ejection amount of the preprocessing liquid op2 is largest, and the ejection amount of the preprocessing liquid op2′ is smallest. Further, the amount of the preprocessing liquid op2′ (corrected preprocessing liquid amount) may be set to zero, depending on the conditions of the amount of the preprocessing liquid op1 and the type and amount of the color ink col1; [0067]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (# US 2018/0361755).
Yoshikawa discloses:
5. A recording device configured to perform recording by ejecting ([0056]-[0059]; figure: 1-2), onto a recording medium, ink ([0045]-[0046]) and a reaction solution including a flocculating agent (coagulant; [0047]) that flocculates a substance contained in the ink ([0054]), the recording device (figure: 1-2) comprising: 
a nozzle configured to eject the ink (L2; figure: 2; [0054]); 
a nozzle configured to eject the reaction solution (L1; figure: 2; [0054]); and 
a control unit configured to control an ejection amount of the reaction solution, wherein the control unit performs control so that Op1 ≥ Op2 is satisfied, wherein an ejection amount of the reaction solution in a first recording mode is Op1, and an ejection amount of the reaction solution in a second recording mode is Op2, a recording speed in the second recording mode being lower than in the first recording mode (the preprocessing liquid op1, the preprocessing liquid op2′, and the preprocessing liquid op2 are of the same type, but ejected in different amounts. More specifically, the ejection amount can be expressed as preprocessing liquid op2 > preprocessing liquid op1 > preprocessing liquid op2′, in other words the ejection amount of the preprocessing liquid op2 is largest, and the ejection amount of the preprocessing liquid op2′ is smallest. Further, the amount of the preprocessing liquid op2′ (corrected preprocessing liquid amount) may be set to zero, depending on the conditions of the amount of the preprocessing liquid op1 and the type and amount of the color ink col1; [0067]).
6. The recording device according to claim 5, comprising: an input unit configured to accept a change instruction for the ejection amount of the reaction solution, wherein the control unit re-calculates a value of the Op1 and a value of the Op2, based on the change instruction that was input (figure: 1; element: 10, 40; [0043]-[0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (# US 2018/0361755).
Yoshikawa discloses:
4. A recording method for performing recording by ejecting, onto a recording medium (see Abstract; [0067]), ink ([0045]-[0046]) and a reaction solution including a flocculating agent (coagulant; [0047]) that flocculates a substance contained in the ink ([0054]), the recording method (figure: 1-3) comprising: 
a reaction solution ejecting step of ejecting the reaction solution as a droplet onto the recording medium (L1; figure: 2; [0054]); and 
an ink ejecting step of ejecting the ink as a droplet onto the recording medium (L2; figure: 2; [0054]), 
Yoshikawa explicitly did not discloses:
2. The recording method according to claim 1, wherein Op1 = Vt×k1, Op2 = Vt×k2, and k1 ≥ k2, wherein an ejection amount of the ink in the ink ejecting step is Vt, and k1 and k2 are coefficients.
3. The recording method according to claim 1, wherein Opp1 = Vp × k1, Opp2 = Vp × k2, and k1 ≥ k2, wherein an amount of the ink corresponding to a unit pixel calculated based on image data of a recording target is Vp, an amount of the reaction solution in the first recording mode corresponding to the unit pixel is Opp1, an amount of the reaction solution in the second recording mode corresponding to the unit pixel is Opp2, and k1 and k2 are coefficients.
4. An ejection amount Op is determined based on Vt, T, At, and Ah, wherein an ejection amount of the reaction solution in the reaction solution ejecting step is Op, an ejection amount of the ink in the ink ejecting step is Vt, a time period required for performing recording for a predetermined area of the recording medium is T, a temperature in an environment for performing recording is At, and a relative humidity in the environment is Ah.
However, Yoshikawa teaches:
[0061] FIG. 3A and FIG. 3B are flowcharts showing an operation according to the program for controlling the image processing apparatus 10 so as to realize the color conversion unit 12 and the print data generation unit 13. FIG. 3A and FIG. 3B specify a series of processings connected via a point A in these drawings. The flowcharts shown in FIG. 3A and FIG. 3B represent an example of the operation including printing a first image on the medium 22, and then superposing a second image so as to form an image.
[0062] Before proceeding to the control performed by the image processing apparatus 10, description will be given about FIG. 4A, FIG. 4B, FIG. 5, and FIG. 6.
[0063] FIG. 4A includes pattern diagrams of the pixel to which the ink and the preprocessing liquid are ejected to print the first image. In FIG. 4A, a pattern diagram 61 represents pixels to which a color ink col1 is ejected, among four pixels, namely pixel “a” to pixel “d”, constituting a part of the first image. Likewise, a pattern diagram 71 represents pixels to which a preprocessing liquid op1 is ejected, among the pixel “a” to pixel “d”. The respective positions of the pixel “a” to pixel “d” correspond to the two-dimensional coordinate of the image to be printed.
[0064] In the first image according to this embodiment, the color ink col1 is ejected to the pixel “a” and the pixel “d”, but not to the pixel “b” and the pixel “c”, as represented by the pattern diagram 61. Since the preprocessing liquid is intended to react with the ink as described earlier, the preprocessing liquid op1 is ejected to the pixel “a” and the pixel “d”, to which the color ink coil is ejected, as represented by the pattern diagram 71. On the other hand, the preprocessing liquid op1 is not ejected to the pixel “b” and the pixel “c”, to which the color ink coil is not ejected.
[0065] FIG. 4B includes pattern diagrams of the pixel to which the ink and the preprocessing liquid are ejected, to print the second image. In FIG. 4B, a pattern diagram 62 represents pixels to which a color ink col2 is ejected, among pixel “a” to pixel “d” constituting a part of the second image, and a pattern diagram 72 represents pixels to which a preprocessing liquid op2 or a preprocessing liquid op2′ is ejected. The amount of the preprocessing liquid op2′ is a corrected preprocessing liquid amount, obtained by subtracting a designated amount from the preprocessing liquid op2.
[0066] In the second image according to this embodiment, the color ink col2 is ejected to all of the pixel “a” to pixel “d”, as represented by the pattern diagram 62. Then the preprocessing liquid op2 is ejected to the pixel “b” and the pixel “c”, to which the color ink coil was not ejected to form the first image, and the preprocessing liquid op2′ is ejected to the pixel “a” and the pixel “d” to which the color ink coil was ejected.
[0067] the preprocessing liquid op1, the preprocessing liquid op2′, and the preprocessing liquid op2 are of the same type, but ejected in different amounts. More specifically, the ejection amount can be expressed as preprocessing liquid op2 > preprocessing liquid op1 > preprocessing liquid op2′, in other words the ejection amount of the preprocessing liquid op2 is largest, and the ejection amount of the preprocessing liquid op2′ is smallest. Further, the amount of the preprocessing liquid op2′ (corrected preprocessing liquid amount) may be set to zero, depending on the conditions of the amount of the preprocessing liquid op1 and the type and amount of the color ink col1; [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoshikawa by limiting the amount of treatment liquid  and amount of ink based on any condition as needed in order to obtain the desired effect of the treatment liquid and ink on the layered pixel, which high quality printed image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Suzuki et al. (# US 2010/0156973) discloses an inkjet printing apparatus that can realize both high quality image formation and improvement of a device life caused by the reduction of a mist amount of a processing liquid. The present invention is provided with a control unit that can independently control an ink ejection condition in an ink ejection unit and a processing-liquid ejection condition in a processing-liquid ejection unit. The control unit controls the ejection condition in each ejection unit so that the mist amount of the processing liquid ejected from the processing-liquid eject unit is smaller than that of the ink ejected from the ink eject unit (see Abstract).
(2) Nito et al. (# US 2006/0125895) discloses a reaction liquid containing a reactive substance that reacts with at least one component in an ink composition containing a coloring material in a dispersed state, in which the reactive substance is a polyvalent metal compound having multiple reactive sites in one molecule, a set of ink and a reaction liquid, and an image recording method for performing image recording by means of the set (see Abstract).
(3) Kunimine et al. (# US 2010/0328389) discloses an inkjet printing apparatus which can improve image performance while restricting an ink consumption amount of a treatment liquid. The present invention generates ejection data for ejecting the plural kinds of the ink and the treatment liquid to each predetermined area of a printing medium in a predetermined order from the print head. The plural kinds of the ink is classified in plurality based upon a minimum application amount of the treatment liquid per a predetermined area required for realizing an effect of the treatment liquid. Ejection data generating unit generates the ejection data in such a manner as to eject the plural kinds of the ink and the treatment liquid from the print head according to the order determined in accordance with the classification of the ink ejected within the predetermined area (see Abstract; figure: 2-5).
(4) Kubota et al. (# US 2009/0315937) discloses an ink jet recording apparatus includes a color processing unit that converts print data to color data, a reaction liquid ejecting unit that has plural nozzles arranged and ejects a reaction liquid onto a recording medium, an ink ejecting unit that has plural nozzles arranged and ejects an ink onto the recording medium based on the color data, a subscanning driving unit that conveys the recording medium having an image formed by the ink ejecting unit, and a controlling unit that controls to a constant value a ratio of an amount of droplets of the reaction liquid ejected by the reaction liquid ejecting unit and a total amount of ink droplets of the ink ejected by the ink ejecting unit, with respect to each of pixels of the image formed on the recording medium (see Abstract).
(5) Yano et al. (# US 2004/0061760) discloses an Image data, or RGB luminance data input from a host computer, is color-converted by LUT into 8-bit CMYK density data for each ink color. The CMYK density data is divided into predetermined regions and, based on a gray scale value for each of the divided regions, ink application volumes are calculated. According to the calculated ink application volumes, the 8-bit processing liquid application data S is generated. Then, the CMYK density data and the processing liquid application data undergo output gamma processing, after which they are quantized by a quantization processing unit into 1-bit ejection data for each nozzle (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853